DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 5 of claim 5 recites “a photosensitive unit”. However, “a photosensitive unit” is also recited in line 4 of claim 5. Therefore, it is unclear whether the a photosensitive unit in line 5 is the same as that recited in line 4 or a different structure. For purposes of compact prosecution the Examiner interprets the language to be that the “a photosensitive unit” in line 5 of claim 5 is a different structure from the “a photosensitive unit” recited in line 4 of claim 5. Thus, the indication of allowable subject matter in claim 5 below is based upon the Examiner’s understanding that the “a photosensitive unit” in line 4 is a different structure than the “a photosensitive unit” in line 5 such that the “a photosensitive unit” in line 5 is interpreted by the Examiner to be “a second photosensitive unit”. Appropriate changes should be made to clarify the nature of the “a photosensitive unit”.
Claims 6-10 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 5. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2020/0083302) hereinafter “Park”.
Regarding claim 1, Figs. 2B and 3A of Park teaches a display panel (Paragraph 0002), comprising: a sub-pixel array (Paragraph 0083) including a first sub-pixel (Item OLED R), a second sub-pixel (Item OLED G) and a third sub-pixel (Item OLED B) that are capable of emitting light of different colors (Paragraph 0110); and a plurality of photosensitive units disposed under the light emitting surface of the sub-pixel array (Paragraph 0109); wherein each of the plurality of photosensitive units includes a photosensitive device (Item 630), and the photosensitive device includes a photosensitive layer (Paragraph 0133); and an orthographic projection of the of the photosensitive layer in the photosensitive device (Item 630) on a panel surface of the display panel has overlapping regions with orthographic projections of the first sub-pixel (Item OLED R), the second sub-pixel (Item OLED G) and the third sub-pixel (Item OLED B) on the panel surface of the display panel.
Regarding claim 2, Fig. 3A of Park further teaches wherein an area of an overlapping region between an orthographic projection of each photosensitive layer on the panel surface of the display panel and orthographic projections of first sub-pixels (Items OLED R) on the panel surface of the display panel is equal; an area of an overlapping region between an orthographic projection of each photosensitive layer on the panel surface of the display panel and orthographic projections of second sub-pixels (Items OLED G) on the panel surface of the display panel is equal; and an area of an overlapping region between an orthographic projection of each photosensitive layer on the panel surface of the display panel and an orthographic projection of the third sub-pixel (Item OLED B) on the panel surface of the display panel is equal.
Regarding claim 12, Park further teaches where the display panel is a fingerprint recognition display panel (Paragraph 0057).
Regarding claim 13, Park further teaches wherein the first sub-pixel (Item OLED R) includes a first light-emitting device and a portion of the first sub-pixel (Item OLED R) overlapping with the photosensitive layer is a light-emitting layer (Item 312) of the first light-emitting device in the first sub-pixel (Item OLED R): the second sub-pixel (Item OLED G) includes a second light-emitting device, and a portion of the second sub-pixel (Item OLED G) overlapping with the photosensitive layer is a light-emitting layer (Item 312) of the second light-emitting device in the second sub-pixel (Item OLED G): and the third sub-pixel (Item OLED B) includes a third light emitting device, and a portion of the third sub-pixel (Item OLED B) overlapping with the photosensitive layer is a light-emitting layer (Item 312) of the third light- emitting device in the third sub-pixel (Item OLED B).
Regarding claim 16, Park teaches a display apparatus, comprising the display panel according to claim 1 (For brevity the Examiner will not repeat the item to item matching of claim 1; See rejection of claim 1 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0083302) hereinafter “Park” in view of Liu et al. (US 11,152, 432) hereinafter “Liu”.
Regarding claim 3, Park teaches all of the elements of the claimed invention as stated above except where the sub-pixel array includes: a plurality of display groups sequentially arranged in a column direction; each of the plurality of display groups includes: a first display sub-group and a second display sub-group alternately arranged in sequence in a row direction; and each first display sub-group and each second display sub-group each include a first sub-pixel, a second sub-pixel and a third sub-pixel distributed in two adjacent rows; and in each display group, the first sub-pixel and the second sub-pixel in each first display sub-group are located in a same row as the third sub-pixel in each second display sub-group, and the third sub-pixel in each first display sub-group is located in a same row as the first sub-pixel and the second sub-pixel in each second display sub-group.
Fig. 9 of Liu teaches where a sub-pixel array includes: a plurality of display groups sequentially arranged in a column direction (Up and down across the page); each of the plurality of display groups includes: a first display sub-group (Item 1,1) and a second display sub-group (Item 1,2) alternately arranged in sequence in a row direction (Left and right across the page); and each first display sub-group and each second display sub-group each include a first sub-pixel (Item R), a second sub-pixel (Item G) and a third sub-pixel (Item B) distributed in two adjacent rows; and in each display group, the first sub-pixel (Item R) and the second sub-pixel (Item G) in each first display sub-group (Item 1,1) are located in a same row as the third sub-pixel (Item B) in each second display sub-group (Item 1,2), and the third sub-pixel (Item B) in each first display sub-group (Item 1,1) is located in a same row as the first sub-pixel (Item R) and the second sub-pixel (Item G) in each second display sub-group (Item 1,2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sub-pixel array includes: a plurality of display groups sequentially arranged in a column direction; each of the plurality of display groups includes: a first display sub-group and a second display sub-group alternately arranged in sequence in a row direction; and each first display sub-group and each second display sub-group each include a first sub-pixel, a second sub-pixel and a third sub-pixel distributed in two adjacent rows; and in each display group, the first sub-pixel and the second sub-pixel in each first display sub-group are located in a same row as the third sub-pixel in each second display sub-group, and the third sub-pixel in each first display sub-group is located in a same row as the first sub-pixel and the second sub-pixel in each second display sub-group because it allows for a desired resolution in high PPI products (Liu Column 2, Lines 18-21 and 35-38).
Regarding claim 4, Fig. 3A of Park further teaches where the plurality of photosensitive units are evenly distributed under the light emitting surface of the sub-pixel array.
Regarding claim 11, Park teaches all of the elements of the claimed invention as stated above except wherein in the direction perpendicular to the panel surface of the display panel, patterns of the first sub-pixel, the second sub-pixel and the third sub-pixel are all hexagons.
Liu teaches wherein in the direction perpendicular to the panel surface of the display panel, patterns of the first sub-pixel, the second sub-pixel and the third sub-pixel are all hexagons (Column 9, Line 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the direction perpendicular to the panel surface of the display panel, patterns of the first sub-pixel, the second sub-pixel and the third sub-pixel are all hexagons because the shape of each sub-pixel may be adjusted according to a color matching requirement (Liu Column 9, Lines 49-51).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0083302) hereinafter “Park” in view of Kim et al. (US 2019/0035322) hereinafter “Kim”.
Regarding claim 14, Park teaches all of the elements of the claimed invention as stated above.
Park further teaches wherein each first sub-pixel (Item OLED R), each second sub-pixel (Item OLED G) and each third sub-pixel (Item OLED B) each further include: a driving transistor (Item 210) electrically connected to a corresponding light emitting device therein (Paragraph 0091); and a photosensitive unit further includes a switching transistor (Item 220) electrically connected to the photosensitive device in the photosensitive unit.
Park does not teach where a material of an active layer in the driving transistor is different from a material of an active layer in the switching transistor and the active layer in the switching transistor is made of an oxide semiconductor material.
Kim teaches a display device having a switching transistor and a driving transistor, where the switching transistor has an oxide semiconductor active layer (Paragraph 0008) and the driving transistor has a low temperature polysilicon material (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a material of an active layer in the driving transistor be different from a material of an active layer in the switching transistor, and the active layer of in the switching transistor is made of an oxide semiconductor material because a switching transistor having an oxide semiconductor material active layer reduces a leakage current in low speed driving thereby decreasing flicker (Kim Paragraph 0008) while a driving transistor having a low temperature polysilicon material active layer is known to have a higher mobility (Kim Paragraph 0063).
Regarding claim 15, the combination of Park and Kim teaches all of the elements of the claimed invention as stated above.
Park does not teach where the active layer in the driving transistor is made of a low-temperature polysilicon material.
Kim further teaches where the active layer of a driving transistor is made of a low-temperature polysilicon material (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the active layer in the driving transistor be made of a low-temperature polysilicon material because a driving transistor having a low temperature polysilicon material active layer is known to have a higher mobility (Kim Paragraph 0063).
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891